Name: 2000/503/EC: Commission Decision of 25 July 2000 fixing an indicative financial allocation, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000/2001 marketing year (notified under document number C(2000) 2226)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural structures and production;  agricultural activity;  cultivation of agricultural land;  economic policy
 Date Published: 2000-08-09

 Avis juridique important|32000D05032000/503/EC: Commission Decision of 25 July 2000 fixing an indicative financial allocation, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000/2001 marketing year (notified under document number C(2000) 2226) Official Journal L 201 , 09/08/2000 P. 0004 - 0005Commission Decisionof 25 July 2000fixing an indicative financial allocation, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000/2001 marketing year(notified under document number C(2000) 2226)(2000/503/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 14 thereof,Whereas:(1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000(2) laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, in particular on production potential.(2) The detailed provisions should be established as to financial planning and as to participation in financing of the system for restructuring and conversion laid down in Commission Regulation (EC) No 1227/2000 provide for references to a given financial year shall refer to payments actually made by Member States between 16 October and the following 15 October.(3) According to Article 14(1) of Regulation (EC) No 1493/1999 the Commission shall make initial allocations to Member States per year on the basis of objective criteria taking into account particular situations and needs, and efforts to be undertaken in the light of the objective of the scheme.(4) According to Article 14(3) of Regulation (EC) No 1493/1999, financial allocation between Member States shall take due account of the proportion of the Community vineyard area in the Member State concerned.(5) In order to implement Article 14(4) of Regulation (EC) No 1493/1999, it is necessary for a financial allocation to be made in respect of a certain number of hectares.(6) Pursuant to Article 13(3) of Regulation (EC) No 1493/1999 the Community contribution to the costs of restructuring and conversion is higher in regions classified as Objective 1 in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(3).(7) It is necessary to take into account the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production.(8) According to Article 14(2) of Regulation (EC) No 1493/1999, initial allocations shall be adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States taking into account the objective of the scheme and subject to funds available,HAS ADOPTED THIS DECISION:Article 1Financial allocations, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000/2001 marketing year shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 143, 16.6.2000, p. 1.(3) OJ L 161, 26.6.1999, p. 1.ANNEXFinancial allocations, in respect of a number of hectares, by Member State for restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 for the 2000/2001 marketing year>TABLE>